IN THE SUPREME COURT OF THE STATE OF DELAWARE

 PREFERRED INVESTMENT                   §
 SERVICES, INC.,                        §
                                        §   No. 443, 2014
       Plaintiff Below-                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware,
 BAIL BOND AGENCY, INC., a              §   in and for County
 Delaware corporation, and JOHN         §   C.A. No. N13C-07-349
 PURNELL,                               §   CONSOLIDATED
                                        §
       Defendants Below-                §
       Appellees.                       §

                          Submitted: September 10, 2014
                           Decided: September 12, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                    ORDER

      This 12th day of September 2014, it appears to the Court that:

      (1)   Preferred Investment Services, Inc. (PISI), has petitioned this Court,

pursuant to Supreme Court Rule 42, to accept an appeal from an interlocutory

order of the Superior Court dated July 22, 2014. The Superior Court’s order

dismissed all of PISI’s claims against John Purnell and dismissed all of PISI’s tort

claims against Bail Bond Agency, Inc. (BBAI), leaving only PISI’s contract-

related claims against BBAI.
      (2)    PISI filed an application for certification to take an interlocutory

appeal in the Superior Court on July 28, 2014. The Superior Court denied the

certification application on September 5, 2014.

      (3)    Applications for interlocutory review are addressed to the sound

discretion of this Court. In the exercise of its discretion, this Court has concluded

that the application for interlocutory review does not meet the requirements of

Supreme Court Rule 42(b) and should be refused.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the within

interlocutory appeal be REFUSED.

                                       BY THE COURT:


                                       /s/ Randy J. Holland
                                              Justice




                                         -2-